Exhibit 10.6
SECOND AMENDMENT
TO THE
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
     This amendment (“Amendment”) is made and entered into as of June 10, 2009
by and between Risk Transfer Holdings, Inc. (“RTH”) and Specialty Underwriters’
Alliance, Inc. and its wholly owned property and casualty insurance subsidiary,
SUA Insurance Company (collectively, the “Company”), and amends the AMENDED AND
RESTATED SECURITIES PURCHASE AGREEMENT (“Agreement”) entered into by the parties
on JUNE 10, 2005. Any terms defined in the Agreement and used herein shall have
the same meaning in this Amendment as in the Agreement. In the event that any
provision of this Amendment and any provision of the Agreement are inconsistent
or conflicting, the inconsistent or conflicting provision of this Amendment
shall be and constitute an amendment of the Agreement and shall control, but
only to the extent that such provision is inconsistent or conflicting with the
Agreement. Any capitalized terms not defined herein shall be defined as in the
Agreement.
     NOW, THEREFORE, and in consideration of the mutual agreements and covenants
set forth, the parties wish to amend the Agreement as follows:
Section 7 shall be deleted in its entirety and replaced with the following:
“Unless otherwise agreed to by the parties in writing, the Purchaser shall not
sell, assign, transfer, pledge, hypothecate, mortgage or dispose of, by gift or
otherwise, or in any way encumber, any shares of Class B Stock owned by the
Purchaser, except for exchanges and repurchases in compliance with Section 4.”
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

      By:   /s/ Daniel A. Cacchione   Name:   Daniel A. Cacchione  Title:  
Senior Vice President, Chief Underwriting Officer   

RISK TRANSFER HOLDINGS, INC.

      By:   /s/ Paul R. Hughes   Name:   Paul R. Hughes  Title:   Chief
Executive Officer   

